           Case 3:18-cv-02020-VAB Document 34 Filed 05/09/19 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


 KWADWO YEBOAH ET AL                        :
                                            :
                Plaintiffs,                 :
                                            :     Civil Action No.: 3:18-CV- 02020 VAB
          v.                                :
                                            :
 BANK OF AMERICA, N.A. ET AL                :
                                            :
                Defendants.
                                            :
                                            :
                                                  MAY 9, 2019
                                            :

                               MOTION TO WITHDRAW

       The undersigned counsel, pursuant to D.Conn. L. Civ. R. 7(e), respectfully

requests that he be permitted to withdraw as counsel for the Plaintiffs, Cheryl L. Yeboah,

hereinafter (“Plaintiff or Mrs. Yeboah”) and Kwadwo A. Yeboah, (“Plaintiff or Mr. Yeboah”).

In support of this motion, the undersigned represents that there is good cause for this

motion that Plaintiffs have discharged the undersigned counsel from representing Mrs.

Yeboah in the related and underlying state action and both Mr. and Mrs. Yeboah in this

matter.

       On April 29, 2019, the State Court in the related and underlying action granted the

undersigned motion to withdraw from the underlying state court action. See State Court

Order, attached here as Exhibit 1.

       Each of the Plaintiffs has entered their appearance to be self-represented party in

this matter. See, ECF Nos. 31 & 32.

       Under the Connecticut Rules of Professional Conduct, Rule 1.16(a)(3) which

mandates that the undersigned counsel “shall withdraw from the representation of a client
        Case 3:18-cv-02020-VAB Document 34 Filed 05/09/19 Page 2 of 3



if . . . [t]he lawyer is discharged” and for the aforementioned reason and good cause, the

undersigned respectfully requests that the Court grant this motion and permit the

undersigned to withdraw as counsel in behalf of the Plaintiffs, Cheryl L. Yeboah and

Kwadwo A. Yeboah.




                                                  By: ___//S// ____________________
                                                      Nitor V. Egbarin, ct05114
                                                      Law Office of Nitor V. Egbarin, LLC
                                                      100 Pearl Street 14th Floor
                                                      Hartford, CT 06103
                                                      860-249-7180
                                                      860-408-1471 (fax)
                                                      NEgbarin@aol.com




                                             2.
         Case 3:18-cv-02020-VAB Document 34 Filed 05/09/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on May 9, 2019, a copy of the foregoing was filed

electronically and served by mail on anyone known to be unable to accept electronic

filing. Notice of this filing will be sent by e-mail to all parties by operation of the court’s

electronic filing system or by mail to anyone unable to accept electronic filing as

indicated on the Notice of Electronic Filing. Parties may access this filing through the

court’s CM/ECF System.




                                             /s/ Nitor V. Egbarin____
                                             Nitor V. Egbarin




                                                 3.
